Citation Nr: 1514110	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  10-00 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

Entitlement to a disability rating in excess of 50 percent for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1966.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from     a July 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which reduced the assigned rating for degenerative joint disease of   the lumbar spine from 50 to 20 percent effective October 1, 2009.  

In July 2010 the Veteran testified at a July 2010 hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

In a December 2011 decision, the Board determined that a reduction in the
evaluation for degenerative joint disease of the lumbar spine from 50 percent
to 20 percent disabling was not proper; however, the Board determined that a reduction from 50 percent to 40 percent was proper.  

In that decision the Board also denied entitlement to an increased rating for degenerative joint disease of the lumbar spine, in excess of 50 percent prior to October 1, 2009, and in excess of 40 percent from October 1, 2009. 

The Veteran appealed the Board's December 2011 decision to the Court of Appeals for Veterans Claims (Court).  In an August 2012 Order, the Court granted an August 2012 Joint Motion for Remand (Joint Motion) of the parties, and thereby vacated that part of the Board's decision that determined a reduction to 40 percent was proper and that denied entitlement to an increased rating for the lumbar spine disability.  The Order left undisturbed the Board's determination that the reduction to 20 percent was improper.  

In a March 2013 decision, the Board restored the 50 percent rating for the Veteran's degenerative joint disease of the lumbar spine and remanded the issue of entitlement to an increased rating for that disability, to include entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).  

In a December 2013 rating decision, the RO denied entitlement to TDIU and  restored the rating for the lumbar spine disability from 40 to 50 percent, effective from November 30, 2004.  In addition, the December 2013 rating decision increased the ratings for peripheral neuropathy/radiculopathy of the lower extremities to 20 percent each.  Although the Veteran, through his attorney, initiated an appeal as to the evaluation and effective date assigned for the increase, he did not perfect an appeal following the RO's issuance of a statement of the case on the matters in November 2014.  Therefore, such issues are not before the Board.  

In a November 2014 rating decision the RO granted entitlement to TDIU effective November 6, 2008, the date of claim for an increased rating.  Therefore, that issue has been granted and is no longer on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  


FINDING OF FACT

During the appeal period the Veteran's service-connected degenerative joint disease of the lumbar spine is not productive of unfavorable ankylosis of the entire spine or incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks during the past 12 months; nor were there any associated objective neurologic abnormalities other than the separately  rated radiculopathy of the lower extremities.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in a November 2008 letter. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports.

The Board also notes that actions requested in the prior remand have been undertaken.  Updated VA treatment records were obtained and a VA examination was conducted.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless. 


II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran submitted his claim for increase in November 2008.  The Veteran's service-connected low back disability, now listed as degenerative joint disease of the lumbar spine, is rated as 50 percent disabling under Diagnostic Code 5242.  38 C.F.R. § 4.71a.  

Disabilities of the spine, to include degenerative joint disease of the lumbar spine, are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, a 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  To warrant a higher rating under the General Rating Formula, the evidence must show unfavorable ankylosis of the entire spine, which warrants a 100 percent evaluation.  Id. 

During the pendency of the appeal, the principal medical evidence material to the claim is contained in the reports of VA spine examinations in November 2008, January 2009, April 2011, and May 2013.  The remainder of the medical treatment records contain no evidence materially inconsistent with the findings of those examinations as they relate to the condition of the Veteran's service-connected lumbar spine disability.  

The Veteran testified at a July 2010 Travel Board hearing before the undersigned Veterans Law Judge regarding the severity of the symptoms of his service-connected degenerative joint disease of the lumbar spine.  The testimony contains no assertions of any ankylosis of the spine.

Ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine or the entire spine is fixed in flexion or extension.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5). 

As reflected in each of the reports of the above cited VA examinations, the Veteran clearly does not have symptoms productive of unfavorable ankylosis of the entire spine.  For example, November 2008, January 2009 and May 2013 VA examinations noted forward flexion to 50 degrees.  An April 2011 VA examination noted forward flexion to 20 degrees.  The fact that the Veteran is able to bend indicates that he does not have ankylosis in his thoracolumbar spine, let alone unfavorable ankylosis of the entire spine.  

Thus, there is no competent evidence establishing that the Veteran has ankylosis of his lumbar spine and a higher evaluation under the General Rating Formula is not warranted. 

Intervertebral disc syndrome may be evaluated under the General Rating      Formula or under the Formula for Rating Intervertebral Disc Syndrome Based       on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6).  

Under the IVDS Formula a 60 percent disability rating is the next higher rating that is provided for intervertebral disc syndrome based on incapacitating episodes.  A 60 percent disability rating is warranted if the disability is productive of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

During the January 2009 VA examination, the Veteran reported that he had incapacitating episodes twice daily lasting one to two hours.  However, on examination, the examiner assessed that the Veteran did not have incapacitating episodes due to intervertebral disc syndrome.  At the most recent VA examination in May 2013, the examiner recorded objective findings including that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine, and indicated that there were no incapacitating episodes.

As the VA examiners indicate the Veteran does not suffer from intervertebral disc syndrome and there is no medical evidence on file showing incapacitating episodes of such requiring bed rest prescribed by a physician and treatment by a physician  having a total duration of at least six weeks during the past 12 months, a higher rating under the IVDS Formula is not warranted.   

The Board has also considered whether the Veteran has any associated objective neurological abnormalities associated with his service-connected degenerative joint disease of the lumbar spine.  General Rating Formula, Note (1).  As noted above, the Veteran is already in receipt of separate ratings for neuropathy and radiculopathy of the lower extremities and those issues are not presently before the Board.  Thus, the question is whether the Veteran has other associated neurological abnormalities associated with his lumbar spine disability.  

The evidence does not show that the Veteran has any other neurological abnormalities associated with the service-connected lumbar spine disability.  At the November 2008 VA examination the Veteran reported having urinary urgency and frequency, but the examiner recorded an opinion that the etiology of those symptoms was not related to the lumbar spine disability.  

Although the Veteran reported during the January 2009 VA examination that he had nocturia (voiding once per night) and erectile dysfunction on review of systems, at the subsequent VA examination in April 2011, he reported he had no history of urinary frequency, nocturia, or erectile dysfunction.  Furthermore, at the May 2013 VA examination of the spine, the examiner recorded findings including that the Veteran did not have other neurologic abnormalities or findings related to the thoracolumbar spine condition, to include bowel or bladder abnormalities.   

The remainder of the medical records do not show the presence of any neurological abnormalities shown to be associated with the lumbar spine disability, other than the separately rated bilateral lower extremities neuropathy/radiculopathy that are not on appeal.  

In sum, the Veteran has for the most part made no report, and review of the claims file shows no evidence, of any other objective neurologic abnormalities associated with the lumbar spine disability, so as to warrant any additional separate disability rating on that basis.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application    of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Here, the findings on VA examinations show he does have some motion and does not actually meet the criteria for the 50 percent evaluation presently assigned that contemplates unfavorable ankylosis.  Moreover, he is separately rated for the neurological impairment in his lower extremities.  In short, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an increased rating in excess of 50 percent for degenerative joint disease of the lumbar spine is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


